         Case 1:20-cv-01468-CJN Document 93 Filed 08/09/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 COMMONWEALTH OF PENNSYLVANIA,
 et al.,
                     Plaintiffs,

 v.                                                     Case No. 1:20-cv-1468-CJN

 Elisabeth D. DEVOS, in her official capacity
 as Secretary of the United States Department
 of Education, et al.,
                                    Defendants,

 FOUNDATION FOR INDIVIDUAL
 RIGHTS IN EDUCATION, et al.,

                         Intervenor-Defendants.


                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Intervenor-Defendants respectfully alert the Court to the attached opinion denying the

motion for a preliminary injunction in State of New York v. United States Department of Education,

No. 20-4260 (S.D.N.Y. Aug. 9, 2020). In that case, the State of New York and the City School

District of the City of New York asked the court to preliminarily enjoin enforcement of the same

Department of Education Rule that is at issue here. The court denied the motion because it

concluded that the plaintiffs were unlikely to succeed on the merits of their claims—claims that

parallel those being advanced by Plaintiffs in this case. As the State of New York court explained,

the Rule is consistent with the Department of Education’s statutory authority and reflects

reasonable policy judgments about how to promote Title IX’s objectives without undermining the

free speech and the due process rights of the accused. Op. 16–32. The court also rejected the

plaintiffs’ argument that the Department of Education was required to adopt identical standards

under Title IX and Title VI and upheld the Department’s cost-benefit analysis. Id. at 32–35.


                                                  1
          Case 1:20-cv-01468-CJN Document 93 Filed 08/09/20 Page 2 of 2




       The State of New York court further held that the plaintiffs could not establish irreparable

harm based upon the minimal compliance costs associated with implementing the Rule, most of

which have already been incurred now that the implementation deadline is less than a week away.

Id. at 40–42. It observed that “[t]here is nothing about the Rule or compliance with the Rule that

requires resources to be taken away from efforts to combat the horrific COVID-19 pandemic,” id.

at 42–43, and it rejected the plaintiffs’ argument that implementation of the Rule will harm

students, id. at 43–44. In addition, the court concluded that the balance of equities and the public

interest favor allowing the Rule to take effect.

       State of New York is on all fours with this case, and the opinion denying the preliminary

injunction motion is soundly reasoned. For substantially the same reasons as well as those

presented in Intervenor-Defendants’ brief, this Court should likewise refuse to preliminarily enjoin

enforcement of the Rule.


 Dated: August 9, 2020                                 Respectfully submitted,

  /s/ Charles J. Cooper                                 /s/ William S. Consovoy

 Charles J. Cooper (D.C. Bar #248070)                  William S. Consovoy (D.C. Bar #493423)
 Brian W. Barnes (pro hac vice)                        Cameron T. Norris
 Nicole J. Moss (D.C. Bar #472424)                     Alexa R. Baltes (pro hac vice)
 COOPER & KIRK, PLLC                                   CONSOVOY MCCARTHY PLLC
 1523 New Hampshire Ave., NW                           1600 Wilson Blvd., Ste. 700
 Washington, D.C. 20036                                Arlington, VA 22209
 (202) 220-9600                                        (703) 243-9423
 ccooper@cooperkirk.com                                will@consovoymccarthy.com
 bbarnes@cooperkirk.com                                cam@consovoymccarthy.com
 nmoss@cooperkirk.com                                  lexi@consovoymccarthy.com

 Counsel for Foundation for                            Counsel for Speech First, Inc. and
 Individual Rights in Education                        Independent Women’s Law Center




                                                   2
